DREW, J.
Plaintiff sued the defendants, VA. D. Robinson and W. W. Jones, for the sum of $276.75, claiming a lien and privilege as furnisher of material for a certain house owned by W. W. Jones at the time of the filing of this suit. Defendant Jones answered the suit pleading a general denial and alleging that he purchased the property from one Josephine Bartley on the faith of the public record, and that the public record did not disclose any lien filed against the said Josephine Bartley, who was the owner of the property.
The judgment of the lower court was in favor of plaintiff and against defendant, A. D. Robinson, for the sum of $276.75, together with interest, and rejecting the demands as against W. W. Jones, and ordering the lien then of record canceled.
From this judgment the plaintiff has appealed, in so far as the judgment rejected its demands against W. W. Jones and ordered the cancellation of the lien.
The case has not. been argued in this court and was submitted on briefs to be filed, and which have not been filed. The appellant has not pointed out any errors in the judgment of the lower court, and there are none apparent.
It is therefore ordered, adjudged, and decreed that the judgment of the lower court be affirmed, with all costs of appeal to be paid by appellant.